720 So. 2d 619 (1998)
W.S. BADCOCK CORPORATION and Commercial Risk Management, Inc., Appellants,
v.
Ronnie H. KNIGHT, Appellee.
No. 98-435
District Court of Appeal of Florida, First District.
November 19, 1998.
David J. Williams of Ross, Williams & Vecchio, P.A., Lakeland, for Appellants.
Susan W. Fox of Macfarlane, Ferguson & McMullen and H. Guy Smith of Smith & Feddeler, P.A., Lakeland, for Appellee.
PER CURIAM.
In this workers' compensation appeal, W.S. Badcock Corporation and Commercial Risk Management, Inc., (jointly the employer/carrier), appeal an order of the Judge of Compensation Claims (JCC), determining that Ronnie H. Knight, appellee, is permanently and totally disabled. The employer/carrier argues that the JCC erred in denying as untimely their motion to appoint an expert medical advisor pursuant to section 440.13(9)(c) filed two days prior to the final hearing. Because the alleged conflict in the opinions of healthcare providers was apparent on the face of the pretrial stipulation filed nine months prior to the final hearing, we agree with the JCC that the employer/carrier's motion on the eve of the final hearing was untimely. Walsdorf Sheet Metal Works, Inc. v. Gonzalez, 719 So. 2d 355 (Fla. 1st DCA 1998); Palms Springs Gen. Hosp. v. Cabrera, 698 So. 2d 1352 (Fla. 1st DCA 1997). Accordingly, we affirm.
ERVIN, BOOTH and VAN NORTWICK, JJ., Concur.